Case 2:18-cr-20579-VAR-MKM ECF No. 31 filed 12/14/18         PageID.389    Page 1 of 5



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                  Cr. No. 18-20579

                    v.                          Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                    Defendant.
                                        /

     REPLY TO OPPOSITION (Doc. 28) TO MOTION TO SUPRESS
   EVIDENCE OBTAINED OUTSIDE SCOPE OF SEARCH WARRANT

      Several questions remain about the forensic examination in this case, and

whether the government investigators who performed the search hewed to the scope

of the warrant. In defending the search, the government proffers certain facts.

Specifically, the government asserts that its forensic examiner ran a program that

pulled up all images on Mr. Stetkiw’s device, even deleted images, and presented

those images in “a unified, continuous display of ‘thumbnail images.’” (R. 28, Gov.

Resp., Pg ID 209.) The examiner appears to have looked at all these images, and he

saw one that appeared illicit. (Id. at Pg ID 210.)

      The government then argues that the broad scope of its search fell under the

terms of the search warrant for two primary reasons. First, according to its forensic

                                            1
Case 2:18-cr-20579-VAR-MKM ECF No. 31 filed 12/14/18         PageID.390     Page 2 of 5



examiner, Bitcoin files are commonly stored in image files. (R. 28, Gov. Resp., Pg

ID 209. Second, the government argues the warrant allows searches of images for

see who was using the computer, i.e., “attribution evidence.” (Id.)

      It remains unclear, however, why it was necessary for the forensic examiner

to review all image files, even deleted files, on the device during his search. As

explained in United States v. Carey, 172 F.3d 1268 (10th Cir. 1999), this type of

broad review into all files on a computer, including files that have no identifiable

relationship to attribution of the computer or to the crime under investigation, is not

permissible under the Fourth Amendment.

      The government cites three cases to argue that its officer followed proper

protocol. (R. 28, Gov. Resp., Pg ID 211, citing United States v. Lucas, 640 F.3d 168,

179–80 (6th Cir. 2011); United States v. Koch, 625 F.3d 470, 478 (8th Cir. 2010);

United States v. Walser, 275 F.3d 981, 987 (10th Cir. 2001).) But these cases are

distinguishable: In each one, agents discovered child pornography while looking in

a particular folder or flash drive that might have contained relevant evidence.

See Lucas, 640 F.3d at 179 (upholding search when officer opened relevant thumb

drive and illicit images “appeared unexpectedly”); Koch, 625 F.3d at 478 (same,

when agent opened folder in relevant flash drive and saw illicit images); Walser, 275



                                          2
Case 2:18-cr-20579-VAR-MKM ECF No. 31 filed 12/14/18          PageID.391   Page 3 of 5



F.3d at 987 (same, when agent opened specific computer folder potentially relating

to drug trafficking and discovered illicit images).

      In contrast, as explained in Carey and Walser, officers act impermissibly

when they “simply conduct a sweeping, comprehensive search of a computer’s hard

drive.” Walser, 275 F.3d at 986. “Because computers can hold so much information

touching on many different areas of a person’s life, there is a greater potential for

the ‘intermingling’ of documents and a consequent invasion of privacy when police

execute a search for evidence on a computer.” Id. Thus, “[o]fficers must be clear as

to what it is they are seeking on the computer and conduct the search in a way that

avoids searching files of types not identified in the warrant.” Id.

      Significant questions remain in this case about whether government agents

properly limited the search of Mr. Stetkiw’s computer. It appears, based on the

government’s proffer of facts, that the forensic examiner conducted an

impermissible “sweeping, comprehensive search.” The search thus unreasonably

exceeded the scope of the warrant and suppression is required.

                                    Conclusion

      Mr. Stetkiw asks this Court to hold an evidentiary hearing regarding the scope

of the search and the techniques used by the investigating agents, and suppress all



                                           3
Case 2:18-cr-20579-VAR-MKM ECF No. 31 filed 12/14/18         PageID.392    Page 4 of 5



evidence derived from the search of his computer that exceeded the scope of the

warrant authorizing the seizure of evidence related to violations of 18 U.S.C. § 1960.

                                              Respectfully Submitted,

                                              FEDERAL DEFENDER OFFICE

                                              s/James R. Gerometta
                                              james_gerometta@fd.org

                                              s/Benton C. Martin
                                              benton_martin@fd.org

                                              Attorneys for Defendant
                                              613 Abbott St., 5th Floor
                                              Detroit, MI 48226
                                              Phone: 313-967-5542

Dated: December 14, 2018




                                          4
Case 2:18-cr-20579-VAR-MKM ECF No. 31 filed 12/14/18         PageID.393    Page 5 of 5



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                  Cr. No. 18-20579

                   v.                          Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                   Defendant.
                                       /

                          CERTIFICATE OF SERVICE

     I certify that on December 14, 2018, I filed the foregoing paper with the through
the court’s electronic docketing system, which will send notification to opposing
counsel of record.

                                                     /s/Benton C. Martin
                                                     Counsel for Mr. Stetkiw




                                           5
